ADVISORY ACTION
	Amendments to claims 1 and 13 overcome rejections under 35 USC 112(b).  The amendments are entered herewith.
Applicant argues that neither Short nor Klotzbuecher teach the elements recited in claims 11 and 1 (Remarks pg. 12-17) and claim 21 (Remarks pg. 19), arguing various features are not taught by Short or Klotzbuecher.  Applicant cites Net MoneyIn, Inc. v. Verisign in support of this argument. Remarks, p. 13. Such an argument cannot be persuasive. While the cited text of Verisign is regarded as setting forth the requirements for a rejection under anticipation, the Examiner rejected claims 11 and 1 as obvious over the combination of Short and Klotzbucher. Applicant appears to be arguing that the references fail to anticipate the claim.  Therefore, Applicant's arguments are not persuasive.
Applicant’s arguments with respect to claims 16 and 17 (Remarks pg. 17-18) have been fully considered and are persuasive.  The rejection of claims 16 and 17 are withdrawn. 
Applicant further argues that neither Nayyar nor Madhow teach the elements recited in claims 13 and 15 (Remarks pg. 19-24), arguing various features are not taught by Nayyar or Madhow. Applicant again cites Net MoneyIn, Inc. v. Verisign in support of their argument. Remarks, p. 23. As Applicant again appears to be arguing that the references fail to anticipate the claim, this argument is unpersuasive and the rejection is maintained.                                                                 /JULIANA CROSS/Examiner, Art Unit 3648  
/ERIN F HEARD/Supervisory Patent Examiner, Art Unit 3648